Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 1 of 9        PageID #: 412




                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                      Cr. No. 18-00122 JMS (01)
                                               Civ. No. 20-00538 JMS-RT
                   Plaintiff-Respondent,
                                               ORDER (1) DISMISSING MOTION
      vs.                                      UNDER 28 U.S.C. § 2255 TO
                                               VACATE, SET ASIDE, OR
FOLOLE AH CHEUNG            (01),              CORRECT SENTENCE BY A
                                               PERSON IN FEDERAL
                   Defendant-Petitioner.       CUSTODY; AND (2) DENYING A
                                               CERTIFICATE OF
                                               APPEALABILITY


ORDER (1) DISMISSING MOTION UNDER 28 U.S.C. § 2255 TO VACATE,
  SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL
 CUSTODY; AND (2) DENYING A CERTIFICATE OF APPEALABILITY

                                I. INTRODUCTION

             Currently before the court is Petitioner Folole Ah Cheung’s (“Ah

Cheung”) Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (the “Petition”). For the reasons

discussed below, the court DISMISSES the Petition as untimely and DENIES a

Certificate of Appealability.

                                II. BACKGROUND

             On May 30, 2019, Ah Cheung pled guilty to one count of distribution

of cocaine within 1,000 feet of a playground in violation of 21 U.S.C. §§ 841(a)(1)
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 2 of 9                   PageID #: 413




and 860. ECF Nos. 1 & 56.1 On October 21, 2019, the court sentenced Ah

Cheung to a sentence of twelve months and one day. ECF No. 74. Judgment was

entered on October 22, 2019, id., and Ah Cheung did not appeal her conviction or

sentence.

                Liberally construed, Ah Cheung filed the instant Petition on

December 1, 2020. ECF No. 78. 2 The United States file a Response on January

25, 2021, ECF Nos. 81-2 & 83. Although Ah Cheung was permitted to file an

optional reply by February 16, 2021, she did not do so. ECF Nos. 83, 85 & 86.

                For the reasons set forth below, the court determines that the Petition

is time-barred.

                                      III. ANALYSIS

                Ah Cheung, a citizen of Western Samoa, claims that her attorney was

ineffective in failing to provide her with accurate advice regarding the likelihood




       1
           All ECF references are to documents filed in Cr. No. 18-00122 JMS (01).
       2
          The Petition is deemed filed on the date Ah Cheung gave it to prison officials for
mailing to the court. See Houston v. Lack, 487 U.S. 266, 276 (1988) (explaining prison mailbox
rule); Douglas v. Noelle, 567 F.3d 1103, 1108-09 (9th Cir. 2009). Here, the Petition is dated
December 1, 2020 and postmarked December 2, 2020. See ECF No. 78 and 78-1 (envelope).
The court assumes that Ah Cheung gave the Petition to prison officials for mailing on December
1, 2020.


                                                2
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 3 of 9                  PageID #: 414




of her deportation based on her plea of guilty.3 As set forth below, this claim is

time-barred.

               A one-year statute of limitations applies to § 2255 motions, which

runs from the latest of:

               (1) the date on which the judgment of conviction
                   becomes final;

               (2) the date on which the impediment to making a motion
                   created by governmental action in violation of the
                   Constitution or laws of the United States is removed,
                   if the movant was prevented from making a motion
                   by such governmental action;

               (3) the date on which the right asserted was initially
                   recognized by the Supreme Court, if that right has
                   been newly recognized by the Supreme Court and
                   made retroactively applicable to cases on collateral
                   review; or

               (4) the date on which the facts supporting the claim or
                   claims presented could have been discovered through
                   the exercise of due diligence.



       3
          In her Petition, Ah Cheung claims that her attorney informed her that “if I got more
than a year, it would affect my immigration status.” ECF No. 78 at Page ID # 299. Ah Cheung
thus suggests that her attorney was ineffective for failing to ask for a sentence of one year
(which, according to Ah Cheung, would not impact her immigration status). But this assumption
is incorrect. Here, Ah Cheung was convicted of a drug trafficking crime, 21 U.S.C §§ 841(a)(1)
and 860, which is an aggravated felony. See 8 U.S.C. § 1101(a)(43)(B) (defining an aggravated
felony to include a drug trafficking crime defined in 18 U.S.C. § 924(c)) and 18 U.S.C. §
924(c)(2) (defining a drug trafficking crime to mean any felony punishable under the Controlled
Substances Act). And, regardless of the actual sentence imposed, any “alien who is convicted of
an aggravated felony at any time after admission is deportable.” 8 U.S.C. § 1227(a)(2)(A)(iii).
Thus, the court liberally construes the Petition as claiming that Ah Cheung’s counsel failed to
inform her that any sentence for a conviction of § 860 would likely result in her deportation.

                                               3
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 4 of 9          PageID #: 415




28 U.S.C. § 2255(f).

             If a defendant “does not pursue a direct appeal to the Court of

Appeals, the conviction becomes final when the time for filing a direct appeal

expires.” United States v. Gilbert, 807 F.3d 1197, 1199 (9th Cir. 2015) (citing

United States v. Schwartz, 274 F.3d 1220, 1223 & n.1 (9th Cir. 2001)); see Murphy

v. United States, 634 F.3d 1303, 1307 (11th Cir. 2011); Moshier v. United States,

402 F.3d 116, 118 (2d Cir. 2005); Sanchez-Castellano v. United States, 358 F.3d

424, 427 (6th Cir. 2004).

             Because Ah Cheung did not file a direct appeal, her judgment became

final the day following the last day on which a notice of appeal to the Ninth Circuit

could have been filed. See United States v. Colvin, 204 F.3d 1221, 1224 (9th Cir.

2000) (“[A] judgment cannot be considered final as long as a defendant may

appeal either the conviction or sentence.”). And the deadline for filing a notice of

appeal was within 14 days of the court’s entry of judgment on October 22, 2019.

See Fed. R. App. P. 4(b)(1)(A) & 26(a). Therefore, Ah Cheung had through

November 5, 2020 to file the notice, and the judgment became final on November

6, 2020. Ah Cheung filed her Petition on December 1, 2020—more than three

weeks past the one-year deadline outlined in § 2255(f)(1).

             Section 2255(f)(2) does not appear to provide Ah Cheung any




                                          4
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 5 of 9                      PageID #: 416




relief from the conclusion that her Petition is untimely—Ah Cheung has not

asserted that a governmental impediment prevented her from bringing this action.

               Nor does § 2255(f)(3) apply. Ah Cheung has not asserted a right

newly recognized by the Supreme Court and made retroactively applicable on

collateral review. In fact, the law regarding a counsel providing erroneous advice

as to deportation consequences of a guilty plea was established well before the

time that Ah Cheung entered her plea of guilty in 2019. See Padilla v. Kentucky,

559 U.S. 356 (2010); Lee v. United States, 137 S. Ct. 1958 (2017).

               And based on what is provided in the Petition, § 2255(f)(4) does not

apply either. Section 2255(f)(4) tolls the statute of limitations until the date on

which the facts supporting the claim or claims could have been discovered through

the exercise of reasonable diligence. 4 Clarke v. United States, 703 F.3d 1098,




       4
            Under § 2255(f)(4), a petitioner must exercise due diligence to discover the relevant
facts—not the legal consequences of those facts—supporting their claim. United States v.
Cazarez-Santos, 66 F. Supp. 3d 1301, 1305 (S.D. Cal. 2014), aff’d 655 F. App’x 543 (9th Cir.
2016) (finding that Petitioner in a § 2255 claim knew “[b]y no later than the date that he pleaded
guilty . . . the facts underlying his claim” and “[t]hat he may not have realized the legal
significance of those facts until later makes no difference.”); see also United States v. Pollard,
416 F.3d 48, 55 (D.C. Cir. 2005) (“[F]or the purposes of [a §2255(f)(4) claim], ‘[t]ime begins
when the [Petitioner] knows (or through diligence could discover) the important facts, not when
the [Petitioner] recognizes their legal significance.’” (citation omitted)); cf. Chang-Cruz v.
Hendricks, 2013 WL 5966420, at *3 (D.N.J. Nov. 7, 2013) (finding petitioner in an analogous 28
U.S.C. § 2244(d)(1)(D) claim to have been “on inquiry notice, even if the precise consequences
of his guilty plea did not materialize until he was picked up by immigration officials” because he
“was aware that he was not an American citizen,” pled guilty to drug offenses, and had been
instructed “by the state court at the plea hearing that his guilty plea could impact his immigration
status”).

                                                 5
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 6 of 9          PageID #: 417




1100 (7th Cir. 2013). This provision “does not require the maximum feasible

diligence, only due, or reasonable, diligence.” Anjulo-Lopez v. United States, 541

F.3d 814, 818 (8th Cir. 2008) (quoting Wims v. United States, 225 F.3d 186, 190

n.4 (2d Cir. 2000)). In other words, reasonable diligence “does not require a

prisoner to undertake repeated exercises in futility or to exhaust every imaginable

option.” Id. (quoting Aron v. United States, 291 F.3d 708, 712 (11th Cir. 2002)).

Rather, a prisoner must “make reasonable efforts to discover the facts supporting

[her] claims.” Id.

             Here, Ah Cheung’s duty of diligent inquiry arose well before

November 6, 2020, the date on which the judgment became final. When she

agreed to a Memorandum of Plea Agreement on May 30, 2019, Ah Cheung was

informed that deportation was “practically inevitable and a virtual certainty” as a

penalty for the offense to which she pled guilty. See ECF No. 58 at PageID ##

137-38, 152. At her change of plea hearing, Ah Cheung verbally affirmed

understanding of possible immigration consequences borne out of her guilty plea

and conviction. See ECF No. 80 at PageID # 315 (admitting she reviewed the

Memorandum of Plea agreement “carefully,” discussed it with her attorney, and

signed it “only after [she] understood it”); and 326 (acknowledging deportation as

a possible consequence of her conviction). And as early as July 2019, Ah Cheung

was contemplating deportation post-sentencing, “understand[ing] that [she] will

                                          6
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 7 of 9            PageID #: 418




likely face deportation proceedings at the conclusion of the instant case [and]

intend[ing] to live with her brother Michael” in Western Samoa. ECF No. 64 at

PageID ## 170-71 (reiterated in Presentence Investigation Reports (1) and (2),

ECF Nos. 70 at PageID ## 202-03, and 71 at PageID ## 230-31). Even in her

Petition, Ah Cheung confirms that she was aware of her immigration status,

communicated that status to her attorney, and “had him talk to Gary Singh, an

immigration attorney.” ECF No. 78 at PageID # 299. Ah Cheung’s failure to

exercise due diligence clearly preceded the finality of the judgment and,

accordingly, § 2255(f)(4) does not apply.

             Further, Ah Cheung does not indicate any circumstances that would

entitle her to equitable tolling. “Equitable tolling is applicable only if

extraordinary circumstances beyond a prisoner’s control make it impossible to file

a petition on time [and those] extraordinary circumstances [are] the cause of [the]

untimeliness.” Roy v. Lampert, 465 F.3d 964, 969 (9th Cir. 2006) (internal

quotation marks and citation omitted). Indeed, “the threshold necessary to trigger

equitable tolling is very high.” United States v. Aguirre-Ganceda, 592 F.3d 1043,

1045 (9th Cir. 2010) (internal markings and citation omitted). “[A] litigant seeking

equitable tolling bears the burden of establishing two elements: (1) that [s]he has

been pursuing [her] rights diligently, and (2) that some extraordinary circumstance




                                            7
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 8 of 9           PageID #: 419




stood in [her] way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Neither of

these elements is established here.

             In sum, Ah Cheung’s Petition is untimely.

                  IV. CERTIFICATE OF APPEALABILITY

             In dismissing the Petition, the court must also address whether Ah

Cheung should be granted a certificate of appealability (“COA”). See R. 11

Governing § 2255 Cases in the U.S. Dist. Cts. (providing that “[t]he district court

must issue or deny a certificate of appealability when it enters a final order adverse

to the applicant”). A COA may issue only if the petitioner “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

             “The standard for a certificate of appealability is lenient.” Hayward v.

Marshall, 603 F.3d 546, 553 (9th Cir. 2010) (en banc), overruled on other grounds

by Swarthout v. Cooke, 562 U.S. 216 (2011). The petitioner is required to

demonstrate only “that reasonable jurists could debate the district court’s

resolution or that the issues are adequate to deserve encouragement to proceed

further.” Id. (citation and internal quotation marks omitted). The standard

“requires something more than the absence of frivolity but something less than a

merits determination.” Id. (internal quotation marks omitted).

             Ah Cheung’s Petition is clearly beyond the one-year time limit. The

Government raised this statute of limitations defense in its Response, and Ah

                                          8
Case 1:18-cr-00122-JMS Document 88 Filed 02/26/21 Page 9 of 9                    PageID #: 420




Cheung filed no Reply. Based on the record before the court, the Petition is clearly

untimely and the court finds that reasonable jurists could not find the court’s ruling

debatable. Id. Accordingly, a COA is DENIED.

                                  V. CONCLUSION

              Based on the foregoing, the Petition is DISMISSED as time-barred

and a COA is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, February 26, 2021.


                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge




United States v. Ah Cheung, Cr. No. 18-00122 JMS (01), Civ. No. 20-00538 JMS-RT, Order
(1) Dismissing Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside, or Correct Sentence by a
Person in Federal Custody; and (2) Denying a Certificate of Appealability



                                             9
